DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MCCLURE et al. (US 2011/0036377).
Re Claim 1, MCCLURE et al. teaches a cleaning device for cleaning personal care tools, the cleaning device comprising: a cleaning chamber 18, a heating element 76 and a high pressure nozzle 26.
Re Claim 2, 73 is a pump.
Re Claims 3-4, the cleaning fluid is intended use expected capable of being met by the cleaning device as taught by MCCLURE et al.
Re Claim 5, receiving water from a plumbing line is intended use expected capable of being met by the washing system taught by MCCLURE et al.
Re Claim 6, drain 64 is a waste outlet.
Re Claim 7, filer pad 60 is a filter.
Re Claim 8, the filter is removable cartridge. See Fig. 2.
Re Claim 9, tank 44 is a cleaning fluid reservoir.
Re Claim 11, the taught device is sink and countertop compatible and can be attached to a sink or a countertop.
Re Claim 12, a mesh liner is taught (support grid 58).
Re Claim 14, a barrier is taught (the side walls of 22 near where 82 points to).
Claim(s) 1-4, 7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GODDARD (US 2009/0301528).
Re Claim 1, GODDARD teaches a cleaning device for cleaning personal care tools, the cleaning device comprising:  a cleaning chamber (where 14 is) having an entrance for receiving at least a portion of a personal care too (where 22 and 24 are); a heating element 120 configured to heat cleaning fluid received by the cleaning device; and a high pressure nozzle 26 configured to output heated cleaning fluid into the cleaning chamber.
Re Claim 2, pump is taught. See [0049].
Re Claims 3-4, the cleaning fluid is intended use expected capable of being met by the cleaning device as taught by GODDARD.
Re Claim 7, a filter is taught (oil skimmer not shown, [0062]).
Re Claim 9, a cleaning fluid reservoir is taught (tank 116 or 16).
Re Claim 12, 14 is a mesh liner.
Re Claim 13, motor 44 is taught to rotate the cleaning chamber.
Re Claim 14, the lid 98 is a barrier.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU (US 2019/0045980).
Re Claim 1, YU teaches a cleaning chamber 30 having an entrance (opening) for receiving at least a portion of a personal care tool (can put in any tool in the tub); a heating element (expected present in a shower, such as the hot water line) and a high pressure nozzle 60 configured to output heated cleaning fluid into the cleaning chamber. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over YU (US 2019/0045980) in view of PRIAN (US 2009/0193575).
YU is relied upon as applied to the claims above.
Claims 14-17 are further directed toward a barrier, which YU suggests but does not teach explicitly. However, barriers for washing areas of cleaning chambers are well known in the art. For example, PRIAN teaches a sliding curtain 64 with an end flap 66 and 68.
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the cleaning device as taught by YU and to provide a barrier in the form of a curtain to prevent splashing to an outside area as taught by PRIAN. Furthermore, it is considered an obvious substitution of equivalent barrier such as a sliding curtain of PRIAN with another barrier such as an air curtain regarding Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711